     Case 3:19-cv-01887-MMA-MDD Document 25 Filed 02/03/21 PageID.183 Page 1 of 3



1
2
3
4
5
6                       UNITED STATES DISTRICT COURT

7                     SOUTHERN DISTRICT OF CALIFORNIA

8
9     NANCY BARR,                                    Case No.: 19cv1887-MMA-MDD
                                    Plaintiff,
10                                                   FIFTH AMENDED
11
      v.                                             SCHEDULING ORDER
                                                     REGULATING DISCOVERY
      LABORATORY CORPORATION
12                                                   AND OTHER PRE-TRIAL
      OF AMERICA HOLDINGS, a
                                                     PROCEEDINGS
13    business entity, exact form
                                                     [ECF No. 24]
      unknown,
14
                                  Defendant.
15
16
17         On February 2, 2021, the parties filed a joint request to amend the
18    scheduling order. (ECF No. 24). The Court finds good cause to GRANT IN
19    PART the joint motion. This is the fifth continuance granted by the Court.
20    No further continuances will be granted absent extraordinary circumstances.
21    IT IS HEREBY ORDERED:
22         1.    The discovery completion deadline is extended to February 24,
23    2021 for the sole purpose of obtaining the six third party depositions. The
24    parties request to extend the discovery deadline for other purposes is
25    DENIED.
26         2.    All dispositive pretrial motions, including motions for summary
27    judgment and motions addressing Daubert issues, must be filed by March

                                                 1
                                                                      19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 25 Filed 02/03/21 PageID.184 Page 2 of 3



1     22, 2021. 1 Counsel for the moving party must obtain a motion hearing date
2     from Judge Anello’s law clerk. The period of time between the date you
3     request a motion date and the hearing date may vary from one district judge
4     to another. Please plan accordingly. Failure to make a timely request for a
5     motion date may result in the motion not being heard.
6           3.     If appropriate, following the filing of an order ruling on a motion
7     for summary judgment or other dispositive pretrial motion, or in the event no
8     such motion is filed, after the expiration of the deadline set forth in
9     paragraph 8, supra, Judge Anello will issue a pretrial scheduling order
10    setting a pretrial conference, trial date, and all related pretrial deadlines.
11    The parties must review and be familiar with Judge Anello’s Civil Chambers
12    Rules, which provide additional information regarding pretrial scheduling.
13          4.     The Mandatory Settlement Conference set for February 9, 2021
14    is VACATED. A Mandatory Settlement Conference will be rescheduled upon
15    joint request of the parties.
16          5.     A post trial settlement conference before a magistrate judge may
17    be held within 30 days of verdict in the case.
18          6.     The dates and times set forth herein will not be modified except
19    for good cause shown.
20          7.     Briefs or memoranda in support of or in opposition to any pending
21    motion must not exceed twenty-five (25) pages in length without leave of a
22    district court judge. No reply memorandum will exceed ten (10) pages
23    without leave of a district court judge. Briefs and memoranda exceeding ten
24    (10) pages in length must have a table of contents and a table of authorities
25
26
      1This deadline is not applicable to pretrial motions in limine. For further information
27    regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   2
                                                                               19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 25 Filed 02/03/21 PageID.185 Page 3 of 3



1     cited.
2              8.   Plaintiff’s counsel must serve a copy of this order on all parties
3     that enter this case hereafter.
4              9.   No further extensions will be granted absent exceptional good
5     cause.
6              IT IS SO ORDERED.
7     Dated: February 3, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                3
                                                                         19cv1887-MMA-MDD
